2-10-263-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00263-CV 
 
 



In re Mary T. Ard


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and “Motion to
Strike Real Parties in Interest’s Response and to Strike Affidavit of William
A. Hudson II from the Mandamus Record” and is of the opinion that all relief
should be denied.  Accordingly, relator’s
petition for writ of mandamus and motion to strike are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
 
PER CURIAM
 
 
PANEL: 
MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
October 7, 2010




    [1]See
Tex. R. App. P. 47.4., 52.8(d).